                Case 4:21-cv-00344-JSW Document 29 Filed 04/19/21 Page 1 of 16




     JEAN E. WILLIAMS, Acting Assistant Attorney General
 1   SETH M. BARSKY, Section Chief
 2   MEREDITH L. FLAX, Assistant Section Chief
     MICHAEL R. EITEL, Senior Trial Attorney
 3   U.S. Department of Justice
     Environment & Natural Resources Division
 4   Wildlife & Marine Resources Section
 5   999 18th Street, South Terrace 370
     Denver, Colorado 80202
 6   Phone: (303) 844-1479 / Fax: (303) 844-1375
     Email: Michael.Eitel@usdoj.gov
 7
     Attorneys for Federal Defendants
 8
 9                                   UNITED STATES DISTRICT COURT
10                                NORTHERN DISTRICT OF CALIFORNIA
11
12
         DEFENDERS OF WILDLIFE, et al.,                  Case. No. 4:21-cv-00344-JSW
13
                                Plaintiffs,
                                                            Related Case No. 4:21-cv-00349-JSW
14                                                                           4:21-cv-00561-JSW
                                        vs.
15
         U.S. FISH AND WILDLIFE SERVICE, et
16                                                       FEDERAL DEFENDANTS’ ANSWER
         al.,
17
                                Federal Defendants.
18
                 Federal Defendants the U.S. Fish and Wildlife Service (“FWS”) and Debra Haaland, in
19
     her official capacity as Secretary of the U.S. Department of the Interior (“DOI”),1 provide the
20
     following Answer to Plaintiffs’ Complaint for Declaratory and Injunctive Relief (ECF 1)
21
     (“Complaint”).2
22
     1
23     Debra Haaland is automatically substituted for David Bernhardt pursuant to Fed. R. Civ. P.
     25(d).
24   2
       Plaintiffs’ claims are reviewed under the judicial review provisions of the Administrative
     Procedure Act (APA), 5 U.S.C. § 706. In accord, “there are no disputed facts that the district
25   court must resolve. That court is not required to resolve any facts in a review of an administrative
     proceeding.” Occidental Eng’g Co. v. INS, 753 F.2d 766, 769 (9th Cir. 1985). The Court instead
26   sits as an appellate tribunal and determines, as a matter of law, whether the facts found by the
     agency and the agency’s decision as a whole are supported by the administrative record. Id. The
27   allegations of fact in the Complaint and any responses contained in this Answer are not relevant
     to judicial review. Federal Defendants nonetheless respond to the numbered paragraphs of
28   Plaintiffs’ Complaint.

     Answer, 4:21-cv-00344-JSW                                                                  1
          Case 4:21-cv-00344-JSW Document 29 Filed 04/19/21 Page 2 of 16




 1          1.      In response to the allegations in Paragraph 1, Federal Defendants admit only that,

 2   on November 3, 2020, FWS issued a rule titled Endangered and Threatened Wildlife and Plants;

 3   Removal of the Gray Wolf (Canis lupus) From the List of Endangered and Threatened Wildlife,

 4   85 Fed. Reg. 69,778 (Nov. 3, 2020) (“Delisting Rule”). To the extent the allegations in

 5   Paragraph 1 characterize the Delisting Rule, it which speaks for itself and is the best evidence of

 6   its contents. Any allegations contrary to the plain language, meaning, and context of the

 7   Delisting Rule are denied. The remaining allegations in Paragraph 1 are characterizations of

 8   Plaintiffs’ Complaint to which no response is required. To the extent a response is required, the

 9   allegations are denied.

10          2.      The allegations in the first and second sentences of Paragraph 2 are too vague and

11   ambiguous to permit a response, and Federal Defendants deny the allegations on that basis.

12   Federal Defendants admit the allegations in the third sentence of Paragraph 2.

13          3.      In response to the allegations in Paragraph 3, Federal Defendants admit that

14   Congress passed the Endangered Species Act (“ESA”), 16 U.S.C. §§ 1531 et seq., in 1973 and

15   that gray wolves were among the first species to be listed by the Secretary of the Interior. The

16   phrase “alarmed by the pace of species’ decline” is too vague and ambiguous to permit a

17   response, and Federal Defendants deny the allegations on that basis. The remaining allegations in

18   Paragraph 3 characterize Tenn. Valley Auth. v. Hill, 437 U.S. 153 (1978), which speaks for itself

19   and is the best evidence of its contents. Any allegations contrary to the plain language, meaning,

20   and context of the case are denied.

21          4.      Federal Defendants admit the allegations in the first and second sentences of

22   Paragraph 4. The allegations in the third sentence of Paragraph 4 are too vague and ambiguous to

23   permit a response, and Federal Defendants deny the allegations on that basis. Federal Defendants

24   deny the allegations in the fourth sentence of Paragraph 4.

25          5.      The allegations in Paragraph 5 characterize FWS’s prior regulatory actions related

26   to gray wolves, a summary table of the actions in the Delisting Rule, see 85 Fed. Reg. at 69,780-

27   81 (Table 1), and unspecified court opinions considering some of those action, all of which speak

28   for themselves and are the best evidence of their contents. Any allegations contrary to the plain

     Answer, 4:21-cv-00344-JSW                                                                   2
          Case 4:21-cv-00344-JSW Document 29 Filed 04/19/21 Page 3 of 16




 1   language, meaning, and context of the prior regulatory actions, Table 1, and court opinions are

 2   denied.

 3             6.   The allegations in the first sentence of Paragraph 6 are characterizations of

 4   Plaintiffs’ Complaint to which no response is required. To the extent a response is required, the

 5   allegations are denied. Federal Defendants deny the allegations in the second sentence of

 6   Paragraph 6, which also characterize a provision of the ESA, which speaks for itself and is the

 7   best evidence of its contents. Federal Defendants deny the allegations in the third, fourth, and

 8   fifth sentences of Paragraph 6. The allegations in the sixth sentence of Paragraph 6 are

 9   characterizations of Plaintiffs’ Prayer for Relief, to which no response is required. Federal

10   Defendants deny the remaining allegations in the sixth sentence of Paragraph 6.

11             7.   The allegations in the first sentence of Paragraph 7 state legal conclusions and

12   contain characterizations of Plaintiffs’ Complaint to which no response is required. To the extent

13   a response is required, the allegations are denied. In response to the allegations in the second

14   sentence of Paragraph 7, Federal Defendants admit that they received a letter from Plaintiffs

15   dated November 5, 2020, which speaks for itself and is the best evidence of its contents. Any

16   allegations contrary to the plain language, meaning, and context of the letter are denied. The

17   remaining allegations in the second sentence of Paragraph 7 state legal conclusions to which no

18   response is required. To the extent a response is required, the allegations are denied. The

19   allegations in the third sentence of Paragraph 7 state legal conclusions to which no response is

20   required. To the extent a response is required, the allegations are denied.

21             8.   The allegations in Paragraph 8 state legal conclusions to which no response is

22   required. To the extent a response is required, the allegations are denied. Federal Defendants

23   deny the allegation that they violated the law. Federal Defendants lack knowledge or information

24   to ascertain the truth or falsity of the remaining allegations in Paragraph 8, and therefore deny

25   the allegations.

26             9.   The allegations in Paragraph 9 state legal conclusions to which no response is

27   required. To the extent a response is required, the allegations are denied. Federal Defendants lack

28

     Answer, 4:21-cv-00344-JSW                                                                     3
          Case 4:21-cv-00344-JSW Document 29 Filed 04/19/21 Page 4 of 16




 1   knowledge or information to ascertain the truth or falsity of the remaining allegations in

 2   Paragraph 9, and therefore deny the allegations.

 3           10A.    Federal Defendants lack knowledge or information to ascertain the truth or falsity

 4   of the allegations in the first, second, and third sentences of Paragraph 10A, and therefore deny

 5   the allegations. The allegations in the fourth and fifth sentence of Paragraph 10A are too vague

 6   and ambiguous to permit a response, and Federal Defendants deny the allegations on that basis.

 7   Federal Defendants admit the allegations in the sixth and seventh sentences of Paragraph 10A.

 8   Federal Defendants lack knowledge or information to ascertain the truth or falsity of the

 9   allegations in the eighth, ninth, and tenth sentences of Paragraph 10A, and therefore deny the

10   allegations. Federal Defendants admit the allegations in the eleventh sentence of Paragraph 10A,

11   which also characterize Defenders’ comments, which speak for themselves and are the best

12   evidence of their contents.

13           10B.    Federal Defendants lack knowledge or information to ascertain the truth or falsity

14   of the allegations in the first, second, third, fourth, fifth, sixth, seventh, and ninth sentences of

15   Paragraph 10B, and therefore deny the allegations. In response to the allegations in the eighth

16   sentence of Paragraph 10B, Federal Defendants admit only that the Center for Biological

17   Diversity submitted comments during the public comment period for the proposed delisting rule.

18   Federal Defendants lack knowledge or information to ascertain the truth or falsity of the

19   remaining allegations in the eighth sentence of Paragraph 10B, and therefore deny the

20   allegations.

21           10C.    Federal Defendants are without knowledge or information to ascertain the truth or

22   falsity of the allegations in the first, second, third, fourth, fifth, sixth, and seventh sentences of

23   Paragraph 10C, and therefore deny the allegations. Federal Defendants admit the allegations in

24   the eighth sentence of Paragraph 10C.

25           10D.    Federal Defendants are without knowledge or information to ascertain the truth or

26   falsity of the allegations in the first, second, third, and fourth sentences of Paragraph 10D, and

27   therefore deny the allegations. Federal Defendants admit the allegations in the fifth sentence of

28   Paragraph 10D.

     Answer, 4:21-cv-00344-JSW                                                                       4
          Case 4:21-cv-00344-JSW Document 29 Filed 04/19/21 Page 5 of 16




 1           10E.      Federal Defendants are without knowledge or information to ascertain the truth or

 2   falsity of the allegations in the first, second, third, fourth, fifth, sixth, and seventh sentences of

 3   Paragraph 10E, and therefore deny the allegations. In response to the allegations in the eighth

 4   sentence of Paragraph 10E, Federal Defendants admit only that NPCA submitted comments

 5   during the public comment period for the proposed delisting rule. Federal Defendants lack

 6   knowledge or information to ascertain the truth or falsity of the remaining allegations the eighth

 7   sentence of Paragraph 10E and therefore deny the allegations.

 8           10F.      Federal Defendants are without knowledge or information to ascertain the truth or

 9   falsity of the allegations in the first, second, third, fourth, sixth, seventh, eighth, and ninth

10   sentences of Paragraph 10F, and therefore deny the allegations. In response to the allegations in

11   the fifth sentence of Paragraph 10F, Federal Defendants admit only that HSUS submitted

12   comments during the public comment period for the proposed delisting rule. The remaining

13   allegations in the fifth sentence of Paragraph 10F are too vague and ambiguous to permit a

14   response or characterize the comments, which speak for themselves and are the best evidence of

15   their contents.

16           11.       Federal Defendants lack knowledge or information to ascertain the truth or falsity

17   of the allegations in Paragraph 11, and therefore deny the allegations.

18           12.       Federal Defendants lack knowledge or information to ascertain the truth or falsity

19   of the allegations in the first, second, and fourth sentences of Paragraph 12, and therefore deny

20   the allegations. In response to the allegations in the third sentence of Paragraph 12, Federal

21   Defendants lack knowledge or information to ascertain the truth or falsity of the allegations

22   regarding the intentions of members of the plaintiff groups and therefore deny the allegations.

23   Federal Defendants deny the remaining allegations in the third sentence of Paragraph 12.

24           13.       Federal Defendants deny the allegations in Paragraph 13.

25           14.       Federal Defendants deny the allegations in Paragraph 14, which also state legal

26   conclusions to which no response is required.

27           15A.      In response to the allegations in Paragraph 15A, Federal Defendants admit only

28   that FWS is an agency within the U.S. Department of the Interior to which the Secretary of the

     Answer, 4:21-cv-00344-JSW                                                                       5
          Case 4:21-cv-00344-JSW Document 29 Filed 04/19/21 Page 6 of 16




 1   Interior has delegated authority to administer the ESA with regard to endangered and threatened

 2   terrestrial and freshwater plant and animal species and certain marine species. The remaining

 3   allegations in Paragraph 15A state legal conclusions to which no response is required. To the

 4   extent a response is required, the allegations are denied.

 5          15B.    In response to the allegations in Paragraph 15B, Federal Defendants admit that

 6   David Bernhardt was the Secretary of the Interior at the time the Complaint was filed, but deny

 7   that he is the current Secretary and aver that Debra Haaland is the Secretary of the Interior.

 8   Federal Defendants further admit only that the Secretary has responsibility for implementing and

 9   fulfilling certain duties of the Department, including the administration of the ESA with regard

10   to endangered and threatened terrestrial and freshwater plant and animal species and certain

11   marine species. The remaining allegations in Paragraph 15B state legal conclusions to which no

12   response is required. To the extent a response is required, the allegations are denied.

13          16.     The allegations in Paragraph 16 characterize the ESA, which speaks for itself and

14   is the best evidence of its contents. Any allegations contrary to the plain language, meaning, and

15   context of the statute are denied.

16          17.     The allegations in Paragraph 17 characterize the ESA and its legislative history,

17   which speak for themselves and are the best evidence of their contents. Any allegations contrary

18   to the plain language, meaning, and context of the statute or S. Rep. No. 97-418 are denied.

19          18.     The allegations in Paragraph 18 characterize the ESA, which speaks for itself and

20   is the best evidence of its contents. Any allegations contrary to the plain language, meaning, and

21   context of the statute are denied.

22          19.     The allegations in Paragraph 19 characterize the ESA, which speaks for itself and

23   is the best evidence of its contents. Any allegations contrary to the plain language, meaning, and

24   context of the statute are denied.

25          20.     Federal Defendants admit the allegations in Paragraph 20 and further aver that

26   gray wolves are highly territorial, social animals and group hunters that normally live in packs of

27   7 or less but can attain pack sizes of 20 or more wolves.

28

     Answer, 4:21-cv-00344-JSW                                                                  6
          Case 4:21-cv-00344-JSW Document 29 Filed 04/19/21 Page 7 of 16




 1          21.     Federal Defendants admit the allegations in first sentence of Paragraph 21. In

 2   response to the allegations in the second sentence of Paragraph 21, Federal Defendants admit

 3   only that wolf populations are self-regulating and are generally limited by prey availability only

 4   in areas with minimal human presence. Federal Defendants deny the remaining allegations in the

 5   second sentence of Paragraph 21. The allegations in the third sentence of Paragraph 21

 6   characterize unnamed studies of gray wolves, which speak for themselves and are the best

 7   evidence of their contents. Any allegations contrary to the plain language, meaning, and context

 8   of the studies are denied.

 9          22.     The allegations in the first sentence of Paragraph 22 are too vague and ambiguous

10   to permit a response, and Federal Defendants deny the allegations on that basis. Federal

11   Defendants admit the allegations in the second sentence of Paragraph 22. The allegations in the

12   third, fourth, and fifth sentences of Paragraph 22, including footnote 1, characterize FWSs’ Final

13   Rule To Reclassify and Remove the Gray Wolf From the List of Endangered and Threatened

14   Wildlife in Portions of the Conterminous United States, 68 Fed. Reg. 15,804 (April 1, 2003),

15   which speaks for itself and is the best evidence of its contents. Any allegations contrary to the

16   plain language, meaning, and context of the April 1, 2003 rule are denied.

17          23.     The allegations in Paragraph 23 characterize FWS regulatory actions related to

18   gray wolves, published at 32 Fed. Reg. 4,001 (March 11, 1967); 38 Fed. Reg. 14,678 (June 4,

19   1973); 39 Fed. Reg. 1,171 (January 4, 1974); 41 Fed. Reg. 17,736 (April 28, 1976); 41 Fed. Reg.

20   24,064 (June 14, 1976); and 43 Fed. Reg. 9,607 (Mar. 9, 1978), which speak for themselves and

21   are the best evidence of their contents. Any allegations contrary to the plain language, meaning,

22   and context of those regulatory actions are denied.

23          24.     Federal Defendants deny the allegations in the first and second sentences of

24   Paragraph 24. The remaining allegations in Paragraph 24 are too vague and ambiguous to permit

25   a response, and Federal Defendants deny the allegations on that basis.

26          25.     The allegations in the first sentence of Paragraph 25 are too vague and ambiguous

27   to permit a response, and Federal Defendants deny the allegations on that basis. Federal

28

     Answer, 4:21-cv-00344-JSW                                                                  7
          Case 4:21-cv-00344-JSW Document 29 Filed 04/19/21 Page 8 of 16




 1   Defendants deny the remaining allegations in Paragraph 25, which also characterize unnamed

 2   court decisions, which speak for themselves and are the best evidence of their contents.

 3          26.     The allegations in the first sentence of Paragraph 26 characterize FWS’s April 1,

 4   2003 Final Rule, 68 Fed. Reg. 15,804, which speaks for itself and is the best evidence of its

 5   contents. Any allegations contrary to the plain language, meaning, and context of the April 1,

 6   2003 rule are denied. The allegations in the second sentence of Paragraph 26 characterize two

 7   court decisions, Defenders of Wildlife v. Norton, 354 F. Supp. 2d 1156, 1170–72 (D. Or. 2005)

 8   and Nat’l Wildlife Fed’n v. Norton, 386 F. Supp. 2d 553, 564–65 (D. Vt. 2005), which speak for

 9   themselves and are the best evidence of their contents. Any allegations contrary to the plain

10   language, meaning, and context of the court decisions are denied.

11          27.     The allegations in the first sentence of Paragraph 27 characterize prior regulatory

12   actions related to gray wolves, which speak for themselves and are the best evidence of their

13   contents. Any allegations contrary to the plain language, meaning, and context of the prior

14   regulatory actions are denied. The allegations in the second sentence of Paragraph 27

15   characterize five court decisions, Humane Soc’y of the U.S. v. Kempthorne, 579 F. Supp. 2d 7

16   (D.D.C. 2008); Defenders of Wildlife v. Hall 565 F. Supp. 2d 1160 (D. Mont. 2008); Humane

17   Soc’y of the U.S. v. Salazar, No. 09-1092-PLF (D.D.C. 2009); Defenders of Wildlife v. Salazar,

18   729 F. Supp. 2d 1207 (D. Mont. 2010); Humane Soc’y of the U.S. v. Jewell, 76 F. Supp. 3d 69

19   (D.D.C. 2014), aff’d 865 F.3d 585 (D.C. Cir. 2017), which speak for themselves and are the best

20   evidence of their contents. Any allegations contrary to the plain language, meaning, and context

21   of the court decisions are denied.

22          28.     In response to the allegations in the first sentence of Paragraph 28, Federal

23   Defendants admit only that in 2011 FWS reissued its 2009 rule delisting gray wolves in the

24   Northern Rocky Mountains, except for Wyoming. 76 Fed. Reg. 25,590 (May 5, 2011). The

25   remaining allegations in the first sentence of Paragraph 28 characterize a congressional action,

26   Department of Defense and Full-Year Continuing Appropriations Act, Public Law 112-10

27   (2011), which speaks for itself and is the best evidence of its contents. Any allegations contrary

28   to the plain language, meaning, and context of the Act are denied. In response to the allegations

     Answer, 4:21-cv-00344-JSW                                                                  8
          Case 4:21-cv-00344-JSW Document 29 Filed 04/19/21 Page 9 of 16




 1   in the second sentence of Paragraph 28, Federal Defendants admit only that in 2017 FWS issued

 2   a rule reinstating its 2012 rule delisting the gray wolf in Wyoming, 82 Fed. Reg. 20,284 (May 1,

 3   2017). The remaining allegations in the second sentence of Paragraph 28 characterize a court

 4   decision, Defenders of Wildlife v. Zinke, 849 F.3d 1077 (D.C. Cir. 2017), which speaks for itself

 5   and is the best evidence of its contents. Any allegations contrary to the plain language, meaning,

 6   and context of the court decision are denied.

 7          29.     The allegations in the first sentence of Paragraph 29 characterize FWS’s Proposed

 8   Rule Removing the Gray Wolf (Canis lupus) From the List of Endangered and Threatened

 9   Wildlife, 84 Fed. Reg. 9,648 (Mar. 15, 2019) (“Proposed Rule”), which speaks for itself and is

10   the best evidence of its contents. Any allegations contrary to the plain language, meaning, and

11   context of the Proposed Rule are denied. In response to the allegations in the second sentence of

12   Paragraph 29, Federal Defendants admit only that they received over 1.5 million comments on

13   the Proposed Rule, and that they held an open house and a public hearing on the Proposed Rule.

14   Federal Defendants deny the remaining allegations in the second sentence of Paragraph 29.

15          30.     In response to the allegations in the second sentence of Paragraph 30, Federal

16   Defendants admit only that FWS received comments on the Proposed Rule from member of

17   Congress, scientists, and State government officials from California, Oregon, and Washington.

18   The remaining allegations in the first sentence of Paragraph 30 characterize comments on the

19   Proposed Rule, which speak for themselves and are the best evidence of their contents. Any

20   allegations contrary to the plain language, meaning, and context of the comments are denied. The

21   allegations in the second sentence of Paragraph 30 characterize the Summary Report of

22   Independent Peer Reviews for the U.S. Fish and Wildlife Service Gray Wolf Delisting Review

23   (May 2019) (“Summary Report of Peer Reviews”), which speaks for itself and is the best

24   evidence of its contents. Any allegations contrary to the plain language, meaning, and context of

25   the Summary Report are denied.

26          31.     The allegations in Paragraph 31 characterize the Summary Report of Peer

27   Reviews, which speaks for itself and is the best evidence of its contents. Any allegations contrary

28   to the plain language, meaning, and context of the Summary Report are denied.

     Answer, 4:21-cv-00344-JSW                                                                 9
         Case 4:21-cv-00344-JSW Document 29 Filed 04/19/21 Page 10 of 16




 1          32.     In response to the allegations in Paragraph 32, Federal Defendants admit only that

 2   the Delisting Rule was published in the Federal Register on November 3, 2020 and became

 3   effective on January 4, 2021. The remaining allegations in Paragraph 32 characterize the

 4   Delisting Rule, which speaks for itself and is the best evidence of its contents. Any allegations

 5   contrary to the plain language, meaning, and context of the Delisting Rule are denied.

 6          33.     The allegations in the first sentence of Paragraph 33 state legal conclusions to

 7   which no response is required. To the extent a response is required, the allegations are denied.

 8   The allegations in the second sentence of Paragraph 33 characterize the Delisting Rule, which

 9   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain

10   language, meaning, and context of the Delisting Rule are denied.

11          34.     The allegations in Paragraph 34 characterize the Delisting Rule, which speaks for

12   itself and is the best evidence of its contents. Any allegations contrary to the plain language,

13   meaning, and context of the Delisting Rule are denied.

14          35.     The allegations in Paragraph 35 characterize the Summary Report of Peer

15   Reviews, which speaks for itself and is the best evidence of its contents. Any allegations contrary

16   to the plain language, meaning, and context of the Summary Report are denied.

17          36.     The allegations in the first sentence of Paragraph 36 characterize the Delisting

18   Rule, which speaks for itself and is the best evidence of its contents. Any allegations contrary to

19   the plain language, meaning, and context of the Delisting Rule are denied. The allegations in the

20   second sentence of Paragraph 36 characterize the 1992 Revised Recovery Plan for the Eastern

21   Timber Wolf (“Recovery Plan”), which speaks for itself and is the best evidence of its contents.

22   Any allegations contrary to the plain language, meaning, and context of the Recovery Plan are

23   denied. In response to the allegations in the third sentence of Paragraph 36, Federal Defendants

24   admit only that the Recovery Plan was first adopted in 1978 and updated in 1992. Federal

25   Defendants deny the remaining allegations in the third sentence of Paragraph 36.

26          37.     The allegations in Paragraph 37 characterize the ESA, which speaks for itself and

27   is the best evidence of its contents. Any allegations contrary to the plain language, meaning, and

28   context of the statute are denied.

     Answer, 4:21-cv-00344-JSW                                                                  10
         Case 4:21-cv-00344-JSW Document 29 Filed 04/19/21 Page 11 of 16




 1           38.     The allegations in Paragraph 38 state legal conclusions to which no response is

 2   required. To the extent a response is required, the allegations are denied.

 3           39.     The allegations in Paragraph 39 state legal conclusions to which no response is

 4   required and characterize a 1978 rule, which speaks for itself and is the best evidence of its

 5   contents. To the extent a response is required, the allegations are denied.

 6           40.     Federal Defendants deny the allegations in Paragraph 40, which also characterize

 7   the Delisting Rule, which speaks for itself and is the best evidence of its contents. Any

 8   allegations contrary to the plain language, meaning, and context of the Delisting Rule are denied.

 9           41.     Federal Defendants deny the allegations in Paragraph 41, which also state legal

10   conclusions to which no response is required.

11           42.     The allegations in the first and second sentences of Paragraph 42 characterize the

12   Proposed Rule and Delisting Rule, which speak for themselves and are the best evidence of their

13   contents. Any allegations contrary to the plain language, meaning, and context of the Proposed

14   Rule and Delisting Rule are denied. Federal Defendants deny the allegations in the third sentence

15   of Paragraph 42, which also state legal conclusions to which no response is required.

16           43.     Federal Defendants deny the allegations in Paragraph 43, which also state legal

17   conclusions to which no response is required and characterize the Delisting Rule, which speaks

18   for itself and is the best evidence of its contents.

19           44.     Federal Defendants deny the allegations in Paragraph 44, which also state legal

20   conclusions to which no response is required and characterize the Delisting Rule, which speaks

21   for itself and is the best evidence of its contents.

22           45.     Federal Defendants deny the allegations in Paragraph 45, which also state legal

23   conclusions to which no response is required and characterize the Delisting Rule and the ESA,

24   which speak for themselves and are the best evidence of their contents.

25           46.     Federal Defendants deny the allegations in Paragraph 46, which also state legal

26   conclusions to which no response is required.

27           47.     The allegations in the first sentence of Paragraph 47 characterize the ESA, which

28   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain

     Answer, 4:21-cv-00344-JSW                                                                   11
         Case 4:21-cv-00344-JSW Document 29 Filed 04/19/21 Page 12 of 16




 1   language, meaning, and context of the statute are denied. The allegations in the second sentence

 2   of Paragraph 47 characterize FWS’s Final Policy on Interpretation of the Phrase “Significant

 3   Portion of Its Range” in the Endangered Species Act's Definitions of “Endangered Species” and

 4   “Threatened Species” (“SPR Policy”), 79 Fed. Reg. 37,578 (July 1, 2014), which speaks for

 5   itself and is the best evidence of its contents. Any allegations contrary to the plain language,

 6   meaning, and context of the SPR Policy are denied.

 7           48.     Federal Defendants deny the allegations in Paragraph 48, which also state legal

 8   conclusions to which no response is required and characterize the Delisting Rule, which speaks

 9   for itself and is the best evidence of its contents.

10           49.     Federal Defendants deny the allegations in Paragraph 49, which also state legal

11   conclusions to which no response is required and characterize the Delisting Rule, which speaks

12   for itself and is the best evidence of its contents.

13           50.     Federal Defendants deny the allegations in Paragraph 50, which also state legal

14   conclusions to which no response is required and characterize the SPR Policy, which speaks for

15   itself and is the best evidence of its contents.

16           51.     Federal Defendants deny the allegations in Paragraph 51, which also state legal

17   conclusions to which no response is required and characterize the Delisting Rule and prior

18   modeling, which speaks for themselves and are the best evidence of their contents.

19           52.     Federal Defendants deny the allegations in Paragraph 52, which also state legal

20   conclusions to which no response is required.

21           53.     The allegations in Paragraph 53 characterize the SPR Policy, which speaks for

22   itself and is the best evidence of its contents. Any allegations contrary to the plain language,

23   meaning, and context of the SPR Policy are denied.

24           54.     The allegations in Paragraph 54 characterize two court decisions, Center for

25   Biological Diversity v. Jewell, 248 F. Supp. 3d 946, 956 (D. Ariz. 2017), and Desert Survivors v.

26   U.S. Dep’t of Interior, 321 F. Supp. 3d 1011 (N.D. Cal. 2018), which speak for themselves and

27   are the best evidence of their contents. Any allegations contrary to the plain language, meaning,

28   and context of the court decisions are denied.

     Answer, 4:21-cv-00344-JSW                                                                  12
         Case 4:21-cv-00344-JSW Document 29 Filed 04/19/21 Page 13 of 16




 1             55.   Federal Defendants deny the allegations in Paragraph 55, which also state legal

 2   conclusions to which no response is required and characterize the Delisting Rule, which speaks

 3   for itself and is the best evidence of its contents.

 4             56.   Federal Defendants deny the allegations in Paragraph 56, which also state legal

 5   conclusions to which no response is required and characterize the Delisting Rule, which speaks

 6   for itself and is the best evidence of its contents.

 7             57.   Federal Defendants deny the allegations in Paragraph 57, which also state legal

 8   conclusions to which no response is required and characterize the Delisting Rule and unnamed

 9   court decisions, which speak for themselves and are the best evidence of their contents.

10             58.   Federal Defendants deny the allegations in Paragraph 58, which also state legal

11   conclusions to which no response is required and characterize the Delisting Rule and 2008 Rule,

12   which speak for themselves and are the best evidence of their contents.

13             59.   Federal Defendants deny the allegations in Paragraph 59, which also state legal

14   conclusions to which no response is required.

15             60.   The allegations in Paragraph 60 state legal conclusions to which no response is

16   required and characterize the ESA, which speaks for itself and is the best evidence of its

17   contents. Any allegations contrary to the plain language, meaning, and context of the statute are

18   denied.

19             61.   In response to the allegations in the first sentence of Paragraph 61, the phrase “if

20   delisting is finalized” is too vague and ambiguous to permit a response, and Federal Defendants

21   deny the allegations on that basis and aver that the Delisting Rule became effective on January 4,

22   2021. Federal Defendants admit the remaining allegations in the first sentence of Paragraph 61.

23   The allegations in the second sentence of Paragraph 61 are too vague and ambiguous to permit a

24   response, and Federal Defendants deny the allegations on that basis.

25             62.   The allegations in the first sentence of Paragraph 62 are too vague and ambiguous

26   to permit a response, and Federal Defendants deny the allegations on that basis. The allegations

27   in Paragraph 62 characterize FWS’s Proposed Rule Removing the Gray Wolf (Canis lupus)

28   From the List of Endangered and Threatened Wildlife and Maintaining Protections for the

     Answer, 4:21-cv-00344-JSW                                                                  13
         Case 4:21-cv-00344-JSW Document 29 Filed 04/19/21 Page 14 of 16




 1   Mexican Wolf (Canis lupus baileyi) by Listing It as Endangered, 78 Fed. Reg. 35,663 (June 13,

 2   2013), which speaks for itself and is the best evidence of its contents.

 3           63.     Federal Defendants deny the allegations in Paragraph 63, which also characterize

 4   provisions of state law, including Utah Code § 23-29-201, S.D. Codified Laws § 41-1-1, and

 5   Wis. Stat. § 29.185(1m), which speak for themselves and are the best evidence of their contents.

 6           64.     Federal Defendants deny the allegations in Paragraph 64.

 7           65.     Federal Defendants deny the allegations in Paragraph 65, which also characterize

 8   the Delisting Rule, which speaks for itself and is the best evidence of its contents.

 9           66.     Federal Defendants deny the allegations in Paragraph 66, which also state legal

10   conclusions to which no response is required.

11           67.     The allegations in Paragraph 67 characterize the ESA, which speaks for itself and

12   is the best evidence of its contents. Any allegations contrary to the plain language, meaning, and

13   context of the statute are denied.

14           68.     Federal Defendants deny the allegations in Paragraph 68, which also characterize

15   a court decision, Humane Soc’y v. Zinke, 856 F.3d at 606, which speaks for itself and is the best

16   evidence of its contents.

17           69.     Federal Defendants deny the allegations in Paragraph 69.

18           70.     The allegations in the first sentence of Paragraph 70 characterizes the Delisting

19   Rule, which speaks for itself and is the best evidence of its contents. Any allegations contrary to

20   the plain language, meaning, and context of the Delisting Rule are denied. Federal Defendants

21   deny the remaining allegations in Paragraph 70, which also characterize the Delisting Rule,

22   which speaks for itself and is the best evidence of its contents.

23           71.     Federal Defendants deny the allegations in Paragraph 71, which also state legal

24   conclusions to which no response is required.

25           72.     Federal Defendants admit the allegations in Paragraph 72.

26           73.     Federal Defendants deny the allegations in Paragraph 73, which also state legal

27   conclusions to which no response is required and characterize the Delisting Rule, which speaks

28   for itself and is the best evidence of its contents.

     Answer, 4:21-cv-00344-JSW                                                                 14
         Case 4:21-cv-00344-JSW Document 29 Filed 04/19/21 Page 15 of 16




 1          74.     Federal Defendants deny the allegations in Paragraph 74, which also state legal

 2   conclusions to which no response is required.

 3                                         PRAYER FOR RELIEF

 4          The remainder of Plaintiffs’ Complaint constitutes their request for relief, to which no

 5   response is required. To the extent a further response is required, Federal Defendants deny that

 6   Plaintiffs are entitled to the relief requested or any relief whatsoever.

 7                                           GENERAL DENIAL

 8          Federal Defendants deny any allegations in the Complaint, whether express or implied, or

 9   in the attachments thereto, that are not specifically admitted, denied, or qualified herein.

10
11
12    DATED: April 19, 2021               JEAN E. WILLIAMS, Acting Assistant Attorney General
13                                        SETH M. BARSKY, Section Chief
                                          MEREDITH L. FLAX, Assistant Section Chief
14
                                          /s/ Michael R. Eitel
15                                        MICHAEL R. EITEL, Senior Trial Attorney
16                                        U.S. Department of Justice
                                          Environment & Natural Resources Division
17                                        Wildlife & Marine Resources Section
                                          999 18th Street, South Terrace 370
18                                        Denver, Colorado 80202
                                          Phone: (303) 844-1479 / Fax: (303) 844-1375
19
                                          Email: Michael.Eitel@usdoj.gov
20
                                          Attorneys for Federal Defendants
21
22
23
24
25
26
27
28

     Answer, 4:21-cv-00344-JSW                                                                  15
         Case 4:21-cv-00344-JSW Document 29 Filed 04/19/21 Page 16 of 16




                                  UNITED STATES DISTRICT COURT
 1
                               NORTHERN DISTRICT OF CALIFORNIA
 2
 3    DEFENDERS OF WILDLIFE, et al.,
                                                          Case No. 3:21-cv-00344-JSW
 4                           Plaintiffs,
 5                                   vs.                  CERTIFICATE OF SERVICE

 6    U.S. FISH AND WILDLIFE SERVICE, et al.,
 7
                             Federal Defendants.
 8
 9    WILDEARTH GUARDIANS, et al.,
10                                                        Case. No. 3:21-cv-00349-JSW
                             Plaintiffs,
11                                                        CERTIFICATE OF SERVICE
12                                   vs.
      HAALAND, et al.,
13
14                           Federal Defendants.

15
      NATURAL RESOURCES DEFENSE
16
      COUNCIL,                                            Case. No. 3:21-cv-00561-JSW
17
                             Plaintiffs,                  CERTIFICATE OF SERVICE
18
19                         vs.
      U.S. DEPARTMENT OF THE INTERIOR, et
20    al.,
21
                             Federal Defendants.
22
23
       I hereby certify that I electronically filed the foregoing with the Clerk of the Court using the
24
     CM/ECF system, which will send notification of such to the attorneys of record.
25
                                                   /s/ Michael R. Eitel
26
                                                     MICHAEL R. EITEL
27
28

     Answer, 4:21-cv-00344-JSW                                                                 16
